DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-35 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Forghani-Zadeh et al. (US 2017/0317583, IDS Document).
Regarding Claim 21, Forghani-Zadeh discloses a method for a Universal Serial Bus Type-C (USB-C) controller (Figures 2-5), the method comprising: coupling a control channel physical layer logic (PHY) of the USB-C controller to a first configuration channel (CC) terminal of a plurality of CC terminals of the USB-C controller (Figures 2-3, CC1 coupling from 24 to 22), 
coupling a VCONN supply terminal (V_INT, Figure 2) of a Universal Serial Bus Type-C (USB-C) controller to a second CC terminal (CC2 being coupled to V_INT via 42, Figures 2-3) of a plurality of CC terminals of the USB-C controller (CC1, CC2 of the USB-C controller 24, Figures 2-3), 

in response to detecting that the voltage is greater than the predetermined threshold, decoupling the VCONN supply terminal from the second CC terminal of the USB-C controller (threshold corresponding to I_LIM, Paragraph 39).
Regarding Claim 22, Forghani-Zadeh discloses the method Claim 22, wherein the predetermined threshold comprises one of a programmable threshold that is set by the USB-C controller (Paragraph 39).
Regarding Claim 23, Forghani-Zadeh discloses the method of Claim 23, comprising detecting the voltage across a VCONN field-effect transistor (FET) (voltage across 30, Figure 3) disposed between the second CC terminal of the USB-C controller and the VCONN supply terminal (comparator 35 detecting voltage across VINT and terminal coupled to CC1, Figure 3).
Regarding Claim 24, Forghani-Zadeh discloses the method of Claim 23, wherein decoupling the VCONN supply terminal from the second CC terminal of the USB-C controller comprises turning off the VCONN FET in response to a reverse overcurrent condition (Figure 3, Paragraph 31).
Regarding Claim 25, Forghani-Zadeh discloses the method of Claim 23, wherein the VCONN FET comprises a cascode N-channel FET (comprising 301, 302, Figure 3) configured to operate at approximately 3 volts (V) (vSafe5V recited in Paragraph 7 for USB Type-C/USB-C line, the recited approximately 3V in the range safe range of 5V).  
CONN F FET comprises a cascode N-channel FET (comprising 301, 302, Figure 3) configured to operate at approximately 5 volts (V) approximately 3 volts (V) (vSafe5V recited in Paragraph 7 for USB Type-C/USB-C line, the recited approximately 5V in the range safe range of 5V).
Regarding Claim 27, Forghani-Zadeh discloses the method of Claim 21, further comprising detecting a reverse overcurrent condition (comprising 33, Figure 3, Paragraph 31) based at least in part on the voltage (CC terminals coupled via control logic 42, Figure 3, Paragraph 31).
Regarding Claim 28, Forghani-Zadeh discloses the method of Claim 21, further comprising detecting a reverse overcurrent flowing from the first CC terminal to the VCONN supply terminal (comprising 33, Figure 3, Paragraph 31) based at least in part on the voltage (CC terminals coupled via control logic 42, Figure 3, Paragraph 31).
Regarding Claim 29, Forghani-Zadeh discloses the method of Claim 28, wherein detecting the reverse current comprises outputting a reverse overcurrent protection (RCP) signal by an on-chip comparator of the USB-C controller (comparator 35, Figure 3).
Regarding Claim 30, Forghani-Zadeh discloses the method of Claim 21, further comprising detecting an orientation of a Type-C plug mated with a Type-C receptacle coupled to the USB-C controller (Figures 1-2, Paragraph 9, “….includes programmable and custom logic circuitry connected to the CC1 and CC2 pins of the USB-C connector, at which controller 12 detects connection of a USB-C cable and the orientation of the connection (i.e., host-accessory and source-sink”).

Regarding Claim 31, Forghani-Zadeh discloses the method of Claim 21, further comprising providing, by the USB-C controller, USB communications through a Type-C connector coupled to the USB-C controller (SS RX/TX coupled between 24 and 22, Figure 3).
Regarding Claim 32, Forghani-Zadeh discloses the method of Claim 21, wherein the USB-C controller is coupled to a Type-C connector that comprises a differential pair of transmitter data lines SSTX+ and SSTX- and a differential pair of receiver data lines SSRX+ and SSRX- (SS RX/TX coupled between 24 and 22, Figure 3).
Regarding Claim 33, Forghani-Zadeh discloses the method of Claim 21, wherein the USB-C controller is coupled to a Type-C connector that comprises a differential pair of data lines D+ and D- (Figure 1c shows CC1, CC2, D+, D- terminals of USB-C controller and USB-C connector, Figure 2 shows CC1, CC2).
Regarding Claim 34, Forghani-Zadeh discloses the method of Claim 21, wherein the USB-C controller is disposed in a USB- enabled electronic device or system (Figures 1-2, Paragraph 3, “….USB is used in charging the battery of many modern smartphones, either from a wall charger or from a host device (e.g., a desktop or laptop computer”).
Regarding Claim 35, Forghani-Zadeh discloses the method of Claim 21, wherein the USB-C controller is disposed in one of a personal computer, a mobile computing device, a mobile communication device, a connectivity device, a charging device, a recording device, and a playback device (Figures 1-2, Paragraph 3, “….USB is used in .
Response to Arguments
Applicant's arguments filed 1/08/2021 have been fully considered but they are not persuasive. 
The Applicant argues, on Pages 2-4 of the Remarks that V_INT, Figure 2 of Forghani-Zadeh is not coupled to CC terminal.
	In response, examiner respectfully notes that Claim does not recites a direct connection, but only “coupled to”, and Forghani-Zadeh’s configuration channel CC2 being coupled to V_INT, the element relied upon for the limitation of VCONN supply terminal, via element 42 as shown in Figures 2-3, meets the limitation of the argued upon limitation of Claim 21.
Regarding Applicant’s arguments, on Pages 3-4 of the Remarks toward Forghani-Zadeh reference and Claim 21 limitations of detecting voltage across the second CC terminal and the VCONN supply terminal and decoupling the VCONN supply terminal from the second CC terminal of the USB-C controller, examiner respectfully notes that comparator 35 in Figures 2-3 of the reference, detects voltage across VINT and terminal coupled to CC2, Paragraph 4 of the reference discloses, “….monitoring of the voltage at these CC pins allows a device to detect connection to another device and also the host-accessory relationship of that connection”.  
Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oporta et al. (US 2017/0346240) discloses USB-C devices .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 4/07/2021